                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JASON TOWNS                                                                              PLAINTIFF

VS.                                                  CIVIL ACTION NO. 4:19-CV-70-SA-JMV

MISSISSIPPI DEPARTMENT
OF CORRECTIONS, et al.                                                               DEFENDANTS


                      ORDER STAYING CERTAIN PROCEEDINGS



       This case is before the court pursuant to L.U.CIV.R. 16(b)(3)(B). Rule 16(b)(3)(B) provides:

       [f]iling a motion to compel arbitration, or a motion asserting an immunity defense or
       jurisdictional defense stays the attorney conference and disclosure requirements and all
       discovery, pending the court’s ruling on the motion, including any appeal. Whether to
       permit discovery on issues related to the motion and whether to permit any portion of the
       case to proceed pending resolution of the motion are decisions committed to the discretion
       of the court, upon a motion by any party seeking relief.

       Defendants filed a motion [21] to dismiss based partially on an immunity defense on

July 17, 2019. Accordingly, the proceedings listed above, along with the case management

conference, are STAYED pending a ruling on the immunity motion. Defendants’ motion [23] to

stay based on immunity defenses is, accordingly, deemed moot.

       THIS, the 18th day of July, 2019.

                                                       /s/ Jane M. Virden
                                                       U. S. Magistrate Judge
